Franklin App. No. 97AP-860. This cause came on for further consideration upon appellant’s response to this court’s show cause order. Upon consideration thereof,
IT IS ORDERED by the court that appellant shall pay attorney fees.
IT IS FURTHER ORDERED by the court, sua sponte, that appellees shall file a bill and documentation in support of an award for attorney fees, in accordance with guidelines set forth in DR 2-106, within 20 days of the date of this entry; appellant may file objections to appellees’ bill and documentation within 10 days of the filing of the bill and documentation; appellees may file a reply to appellant’s objections, if any, within 5 days of the filing of objections.